Fullerton, J.
(dissenting) — I dissent. Contrary to what might be inferred from reading the principal opinion, the trial court did not enforce a specific performance of the contract as it was originally made, but it found that neither Hilton nor the Hilton Land Company owned more than a five-sixths interest in the land in question, and it directed a specific performance as to the five-sixths interest only, making a corresponding reduction in the purchase price. When it is remembered that the contract was not originally the contract of either the appellant or Hilton, but is binding upon them only in case they subsequently ratified it, it seems to me that this circumstance alone shows the conclusion reached by the majority to be erroneous. But that there was no ratification is shown by another fact appearing in the record. When the agent talked with Hilton over the telephone he did not even inform him that he had entered into a written contract with the intending purchaser, much less did he inform him that he had entered into a written contract agreeing to convey to the purchaser the whole of the land described, that part to which the appellant had no title as well as the other; he simply informed him that he had sold the property at a stated price on certain terms, which the appellant had a right *472to understand, and must have understood, to mean that he had procured a purchaser who was willing to take the property on those terms. A ratification to be binding must be made with a full knowledge of all of the facts. As was said by the supreme court of the United States in Owings v. Hull, 9 Pet. 607, 9 L. Ed. 497, “No doctrine is better settled, both upon principle and authority, than this; that the ratification of an act of an agent previously authorized, must, in order to bind the principal, be with full knowledge of all the material facts. If the material facts be either suppressed or unknown, the ratification is treated as invalid, because founded in mistake or fraud.” Here the facts were suppressed by the agent, and, whether wilfully or innocently, the appellant ought not to be held bound since he did not have knowledge of all the material facts when he committed the acts thought to amount to a ratification.
Nor do I think the case of Service v. Deming Investment Co., 20 Wash. 668, 56 Pac. 857, in any way supports the judgment in this case. In that case the authority to execute the contract of sale consisted of something more than merely putting the property in the hands of a real estate agent for sale. An examination of the opinion will disclose the fact that, before the execution of the contract of sale, the agent, in the presence of the purchaser, called up by telephone the representative of the owner who had authority to sell the property, stated 'the terms and conditions of the sale to him, and received his direct assent to the terms, and that these terms were then reduced to writing in the form of a letter and forwarded the representative, and his reply received in writing approving the terms, before any memorandum of the sale was given the purchaser; and further, that at the time of the execution of the memorandum a part of the purchase price was paid and the purchaser put into possession. It was these facts the court was referring to when it made the statement quoted in the majority opinion. I submit that *473this presents a different record than is presented in the case at bar. Here, unless the principle announced in Carstens v. McReavy, 1 Wash. 369, 25 Pac. 471, is to be overruled, there was no previous authorization to execute the contract sued upon, and its validity must rest entirely upon a subsequent ratification. True the majority do say that “authority to execute the memorandum was fully conferred, if not in express words, by the ¡conduct of the defendant acting through its general manager,” but in the recital made from the finding of the trial court set out earlier in the opinion, it clearly appears that the partial payment received by the agent, and the execution of the contract sued upon, preceded the telephone communication of the facts of the sale by the agent to Hilton, so that the previous authorization was nothing more than is usually granted a real estate agent; which, under the rule of Carstens v. McReavy, was the right to procure a purchaser only, not the right to enter into a contract for the sale of the lands.
The majority, however, while saying that they are not prepared to overrule the doctrine announced in the case of Carstens v. McReavy, do say that they do not wish to extend it. I regret that they have even felt themselves compelled to cast a doubt upon the correctness of the rule. From the opinion it might be inferred that this was the first time the court had found it necessary to reexamine that decision and apply the principle therein announced, but such is not the fact. The case on this precise point was affirmed in Scully v. Book, 3 Wash. 182, 28 Pac. 556, and the principle applied to agents other than those engaged in the real estate business. It was again affirmed in Armstrong v. Oakley, 23 Wash. 122, 62 Pac. 499. In that case it was said that ever since the case of Carstens v. McReavy it had been the settled law of this state that authority granted to an agent to sell real estate did not give authority to enter into a contract for its conveyance. In Samson v. Beale, 27 Wash. 557, 68 *474Pac. 180, this language was repeated with approval, and it was again stated that the mere employment of a real estate agent to sell property, authorized him to do no more than find a purchaser for the property. And finally the doctrine was approved in the recent case of Monk v. Duell, 41 Wash. 403, 83 Pac. 313. Nor was the doctrine modified by the case of Service v. Deming Investment Co. That case was decided, as I have shown, solely on the principle that there was a previous authorization and subsequent ratification of the agent’s contract, and the case of Carstens v. McReavy, was not noticed because it was not thought to have any bearing upon the questions involved. There is, therefore, an unbroken line of decisions, reaching from the organization of the court down to the present time, holding that the employment of a real estate agent to find a purchaser for a tract of land does not authorize the agent to enter into a contract for its sale, and it would seem that if repeated judicial decisions could settle a question this one was settled to its fullest extent.
But without discussing the question further, as I view the record, there was no previous authorization nor subsequent ratification of the contract, and the appellant’s acts amounted to nothing more than an oral agreement to convey on the receipt of a part of the purchase price, and this we held in Chamberlain v. Abrams, 36 Wash. 587, 79 Pac. 204, where the question was squarely before us, was not sufficient to take the case out of the statute of frauds. The judgment appealed from should be reversed.